Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
Allowable Subject Matter
2. 	After an examination of the present application filed February 1, 2022, and based on a thorough search of the prior art of record, Claims 1-21 are found to be in condition for allowance.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Reisner-Kollmann (20150062120 A1) and Herley (20060072818 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "an image processor performing an image generating process, comprising: generating a planar polygon mesh from the physical object from the image of the physical environment; extracting a boundary polygon from the planar polygon mesh; generating a convex hull for the boundary polygon; and generating a minimal area oriented boundary polygon (MAOBP) from the convex hull, the minimal area oriented boundary polygon (MAOBP) comprising a polygon that contains the convex hull and the boundary polygon; utilizing the MAOBP to generate a 3-D surface model of the physical 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK EDWARDS/Primary Examiner, Art Unit 2624